Citation Nr: 0417205	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  99-06 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
coronary artery disease claimed as due to VA medical 
treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from August 1969 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 RO decision that denied 
compensation under 38 U.S.C.A. § 1151 for coronary artery 
disease claimed as due to VA medical treatment.  The Board 
remanded the claim in March 2001 and December 2001.


FINDINGS OF FACT

1.  In August-September 1987, the veteran was admitted to a 
private medical facility, where he underwent treatment for 
known coronary artery disease, and such treatment included 
coronary angioplasty and coronary artery bypass graft.  This 
was not VA medical treatment, and it also did not result in 
additional heart disability.  

2.  There is no such additional heart disability proximately 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA, or by an event not reasonably foreseeable, in 
connection with VA medical treatment.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
coronary artery disease claimed as due to VA medical 
treatment are not met.  38 U.S.C.A. § 1151 (West 2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty from August 1969 to June 
1971.

In April 1986, he was hospitalized at a private medical 
facility (Bay State Medical Center) for a subendocardial 
myocardial infarction (heart attack) due to coronary artery 
disease.  Later private and VA medical records show treatment 
for coronary artery disease.  

In June 1987, the veteran was briefly admitted to the West 
Haven, Connecticut VA Medical Center (VAMC) for treatment of 
his heart disorder.  It was noted that in 1986 he had a 
myocardial infarction and cardiac catheterization which 
showed coronary artery disease for which surgery had been 
recommended but declined by him.  His history included heavy 
cigarette smoking in the past, as well as 
hypercholesterolemia.  The purpose of the June 1987 VAMC 
treatment was for an elective cardiac catheterization; such 
procedure was performed and showed coronary artery disease; 
and the plan was to schedule the veteran for admission in a 
couple of weeks for angioplasty. 

Records from the Springfield, Massachusetts VA Outpatient 
Clinic (VAOPC) indicate that the veteran was seen on August 
14, 1987 with a known history of coronary artery 
disease/arteriosclerotic heart disease.  It was indicated 
that he would then be followed at the West Haven VAMC for his 
heart disorder, and he was scheduled for angioplasty on 
September 2, 1987.

According to the next sequential evidence of record, the 
veteran was admitted to the Yale New Haven Hospital from 
August 31, 1987 to September 11, 1987 for angioplasty.  
Records from this private hospitalization state he was 
admitted there on transfer from the VA hospital for the 
purpose of a percutaneous transluminal coronary angioplasty 
(PTCA).  On September 2, 1987, he underwent unsuccessful PTCA 
of the left anterior descending and diagonal vessels; 
occlusion of flow to these vessels occurred, following which 
a prophylactic intra-aortic balloon pump was inserted via the 
right femoral artery and a Swan-Ganz catheter was inserted 
via the right femoral vein.  The veteran was able to tolerate 
this occlusion after placement of the balloon pump.  The next 
morning (September 3, 1987), he underwent semi-urgent 
coronary artery bypass times two (internal mammary of the 
left anterior descending and a saphenous vein graft of a 
diagonal branch).  He tolerated the procedure quite 
satisfactorily.  His postoperative course was smooth and he 
continued to do well after being transferred out of intensive 
care, except for some left flank pain, which was resolved 
after large amounts of stool in his colon were treated.  His 
condition on discharge was good.  He was discharged with 
diagnoses of coronary artery disease and 
hypercholesterolemia.  

Records from the Springfield VAOPC from October 1987 mention 
that the veteran had a huge bill from the Yale New Haven 
Hospital, but that it had apparently been covered under a 
contract between the VA and that facility.  

VA records from the Springfield VAOPC from 1988 to 1990 
reflect that his general condition was stable, that he was 
doing fine, and that he was returning to work.

Private and VA medical records from the mid and late 1990s 
show ongoing treatment for coronary artery disease, with 
reports of angina and several additional myocardial 
infarctions and cardiac surgical procedures.  The veteran was 
privately hospitalized in January 1995 for unstable angina 
pectoris and a positive treadmill test about 4 months 
earlier.  Occlusion had developed in the diagonal branch, and 
he had now suffered a myocardial infarction.  He underwent 
successful percutaneous transluminal coronary angioplasty of 
native diagonal coronary artery via saphenous vein graft.  
Records from this hospitalization indicate that the veteran 
had done well after the 1987 surgery that had corrected the 
failed percutaneous transluminal coronary angioplasty; he had 
done well until two to three days prior to the new episode of 
substernal chest discomfort in January 1995.  Records 
indicate that his risk factors included hypercholesterolemia 
and remote tobacco use.  In June 1996, the veteran was 
privately hospitalized for an acute myocardial infarction.

On October 1, 1997, the veteran filed a claim seeking 
compensation for additional heart disability due to VA 
medical treatment.  He described the VA treatment as an 
angioplasty at the West Haven VAMC in August 1987, and he 
said this caused his initial heart attack.  This claim was 
signed and dated by the veteran with a date of October 1, 
1997, and it is also date-stamped as received at a VAMC on 
October 1, 1997.

Later in October 1997, the veteran suffered a myocardial 
infarction and was privately hospitalized at a non-VA 
hospital in Florida.  He left that hospital against medical 
advice and was subsequently admitted to a VA medical 
facility.  Records indicate that his first myocardial 
infarction had been in 1986 and that he had had 6 more heart 
attacks.  Later medical records note ongoing heart disease.

In April 1999, the veteran requested that copies of records 
relating to an angioplasty operation and subsequent bypass 
surgery in 1987 be obtained "from the VA hospital at Yale, 
CT."  He alleged that these records would verify that he 
incurred heart damage when the angioplasty failed.  

The veteran testified before the Board via videoconference 
from the RO in July 2001.  He contended that the angioplasty 
in August 1987 resulted in additional damage and had since 
caused further myocardial infarctions and strokes.    

II.  Analysis

Through discussions in correspondence, the rating decision, 
the statement of the case, the supplemental statements of the 
case, and the Board's remands, the VA has informed the 
veteran of the evidence necessary to substantiate his claim 
for compensation under 38 U.S.C.A. § 1151 for coronary artery 
disease claimed to have resulted from VA treatment.  He has 
been informed of his and the VA's respective responsibilities 
for providing evidence.  Pertinent records have been 
obtained, and a VA examination is not necessary to decide the 
claim.  The notice and duty to assist provisions of the law 
are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.

The Board notes that 38 U.S.C.A. § 1151 was amended by 
Section 422 of Public Law 104-204.  The new version of the 
law is more stringent than the old version.  The new law is 
effective with respect to claims filed on or after October 1, 
1997.  The veteran filed this claim on that date, and thus 
the new version of the law applies to this case.  VAOPGCPREC 
40-97.

The current version of the law provides, in pertinent part, 
that compensation shall be awarded for a qualifying 
additional disability of a veteran in the same manner as if 
the additional disability were service connected.  A 
disability is considered a qualifying additional disability 
under the law if it is not the result of the veteran's own 
willful misconduct and the disability was caused by VA 
hospital care, medical or surgical treatment, or examination, 
and the proximate cause of the disability was: 1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or 2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002).

The veteran contends that he suffered additional heart 
disability, including his initial heart attack, from heart 
surgery during a purported West Haven VAMC admission in 
August 1987.  

Contrary to what the veteran recalls, his actual first heart 
attack dates from 1986 when he was hospitalized at a private 
hospital and was recommended for heart surgery which he then 
declined.  He had well-established coronary artery disease 
prior to the August 1987 hospitalization.  Moreover, the 
August 1987 hospitalization was not an admission to a VAMC, 
but was an admission to Yale New Haven hospital, which is not 
a VA facility.  The provisions of 38 U.S.C.A. § 1151 apply 
only to VA facilities, which include facilities over which 
the VA Secretary has direct jurisdiction.  38 U.S.C.A. 
§ 1701(3)(A).  The Yale New Haven Hospital is not such a 
covered facility.  Additionally, even assuming that the 
private hospitalization which began in August 1987 was a VA 
hospitalization, there is no competent medical evidence to 
suggest that treatment during such admission (including 
angioplasty and coronary artery bypass surgery) led to 
additional chronic heart disability on top of what the 
veteran already had.  Further assuming, for the sake of 
argument, that he left this hospital admission with 
additional heart disability, under the current version of 
38 U.S.C.A. § 1151 there would still have to be some fault in 
the medical care, leading to the additional disability.  But 
there is no competent medical evidence of any such fault, or 
an event not reasonably foreseeable, in relation to this 
treatment.  For all these reasons, the criteria for 
compensation under 38 U.S.C.A. § 1151, for coronary artery 
disease claimed as due to VA medical treatment, are not met.

The preponderance of the evidence is against the claim for 
compensation under 38 U.S.C.A. § 1151 for coronary artery 
disease claimed as due to VA medical treatment.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for coronary artery 
disease claimed as due to VA medical treatment is denied.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



